UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-5000


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ALDRANARD JARMEL BENNETT,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (7:08-cr-00083-F-1)


Submitted:   July 14, 2011                    Decided:   July 21, 2011


Before WILKINSON and    NIEMEYER,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.     George E.B. Holding, United States Attorney,
Jennifer P. May-Parker, Kristine L. Fritz, Assistant United
States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Aldranard       Jarmel    Bennett           appeals    his   conviction        and

120-month sentence after he pled guilty without a plea agreement

to one count of possession of a firearm by a felon, in violation

of    18   U.S.C.A.     §§    922(g)(1),       924        (West   2000     &    Supp.   2011).

Bennett’s sole argument on appeal is that the district court

committed reversible error when it failed to address his request

for a below-Guidelines sentence because of his ailing health.

We affirm the district court’s judgment.

              Because        Bennett     requested           a      sentence        below    his

Guidelines range, his claim was properly preserved, and this

court reviews it for reasonableness under an abuse of discretion

standard,      reversing       “unless    .       .   .    the    error    was      harmless.”

United States v. Lynn, 592 F.3d 572, 576, 578 (4th Cir. 2010)

(“By drawing arguments from § 3553 for a sentence different than

the    one    ultimately       imposed,       an      aggrieved       party      sufficiently

alerts the district court of its responsibility to render an

individualized explanation addressing those arguments, and thus

preserves its claim.”).

              This     review     requires            consideration            of   both     the

procedural and substantive reasonableness of a sentence.                                    Gall

v. United States, 552 U.S. 38, 51 (2007).                         This court must first

assess       whether    the    district        court        properly       calculated        the

advisory      Guidelines       range,    considered           the     § 3553(a)       factors,

                                              2
analyzed       any     arguments         presented      by        the       parties,        and

sufficiently explained the selected sentence.                         Id. at 49-50; see

Lynn, 592 F.3d at 576 (“[A]n individualized explanation must

accompany      every     sentence.”)        (emphasis        in    original);          United

States v. Carter, 564 F.3d 325, 330 (4th Cir. 2009) (holding

that    the    “individualized           assessment    .     .    .     must       provide    a

rationale      tailored       to   the    particular    case       at       hand    and     [be]

adequate      to     permit     meaningful       appellate        review”)          (internal

quotation marks and citation omitted).                     “Although a court need

not    necessarily      issue      a   comprehensive,        detailed        opinion,        the

court’s explanation must nonetheless be sufficient ‘to satisfy

the appellate court that [the district court] has considered the

parties’ arguments and has a reasoned basis for exercising [its]

own    legal        decisionmaking        authority.’”            United           States    v.

Boulware, 604 F.3d 832, 837 (4th Cir. 2010) (quoting Rita v.

United States, 551 U.S. 338, 356 (2007)).

              The     district         court’s    explanation           "need        not     be

elaborate      or    lengthy[,]"       however.       Carter,         564    F.3d    at     330.

“That is especially true where, as here, the sentence is inside

the advisory guidelines range.”                  United States v. Johnson, 587

F.3d 625, 639 (4th Cir. 2009), cert. denied, 130 S. Ct. 2128

(2010).       As this court has noted: “Gall was quite explicit that

district courts should provide more significant justifications

for major departures than for minor ones.                         But when a district

                                             3
court does not depart or vary at all, it may provide a less

extensive,       while       still    individualized,         explanation.”           Id.

(internal citations, quotation marks and brackets omitted).

               If there is no procedural error, we may then review

the substantive reasonableness of the sentence, “tak[ing] into

account the totality of the circumstances, including the extent

of any variance from the Guidelines range.”                         United States v.

Morace, 594 F.3d 340, 346 (4th Cir. 2010) (internal quotation

marks    and    citation       omitted).           However,    we   presume    that     a

sentence       within    a    properly     calculated         Guidelines     range     is

reasonable.       United States v. Allen, 491 F.3d 178, 193 (4th Cir.

2007).

               We reject Bennett’s argument that his sentence should

be vacated because the district court did not explain why it

rejected his health-related argument.                     This court may look to

the   entirety     of    Bennett’s     sentencing         proceeding    to    determine

whether the district court understood Bennett’s argument for a

reduced sentence but had reasons for rejecting that argument.

See Rita, 551 U.S. at 344-45, 358-59.                      Unlike in Lynn, it is

apparent   from     the      record    that       the   district    court    considered

counsel’s argument for a below-Guidelines sentence, stated that

it was adopting the presentence investigation report’s (“PSR”)

findings as its rationale for Bennett’s sentence, and discussed

the § 3553(a) factors it believed justified Bennett’s sentence.

                                              4
See United States v. Hernandez, 603 F.3d 267, 272 (4th Cir.

2010)   (finding     no    procedural     error          where         the    district        court

adopted the PSR, heard counsels’ argument and the defendant’s

allocution, stated that it considered the § 3553(a) factors and

concluded that a Guidelines sentence satisfied those factors,

and   imposed    the      sentence   requested           by    the        defendant,          while

explicitly      recognizing        that   the        last           criterion           was     not

dispositive of its affirmance); cf. Lynn, 592 F.3d at 584-85

(finding   reversible       error    where     the        district           court      gave    “no

indication    that     [it]      considered        the    defendant’s             nonfrivolous

arguments prior to sentencing him” and stated only that it found

Lynn’s sentence to be “fair and appropriate and consistent with

the requirements of § 3553(a)” before imposing Lynn’s sentence)

(internal ellipses and brackets omitted).

             Although,      admittedly,       it    would          have      been    preferable

for the district court to have specifically mentioned Bennett’s

health when it explained how it believed the § 3553(a) factors

justified the sentence imposed, the district court explicitly

acknowledged that it was aware of Bennett’s ailing health before

imposing   sentence        and    indicated        that       it    was       recommending        a

particular      correctional       institution           “because            of   its    medical

facilities[.]”       Thus, the record makes clear that the district

court   “considered        the     [defendant's]           .       .     .    arguments”        in

fashioning its sentence.           See Rita, 551 U.S. at 359.

                                          5
            We find that the district court’s analysis as to why

it believed the 120-month sentence was justified under § 3553(a)

allows this court to conduct “meaningful appellate review” and

promote[s] the perception of fair sentencing[,]” and that its

reasoning for Bennett’s sentence was sufficiently individualized

and reflected a considered rationale.             Gall, 552 U.S. at 50.

Thus, because the sentencing transcript makes clear that the

district    court   considered    counsel’s      arguments   for    a   below-

Guidelines sentence but had a “reasoned basis for exercising its

own legal decisionmaking authority,” United States v. Engle, 592

F.3d 495, 500 (4th Cir.) (quoting Rita, 551 U.S. at 356), cert.

denied, 131 S. Ct. 165 (2010), we affirm the district court’s

judgment.      We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the    materials

before   the    court   and   argument   would   not   aid   the   decisional

process.



                                                                    AFFIRMED




                                     6